Title: Thomas Jefferson to Fontaine Maury, 21 February 1819
From: Jefferson, Thomas
To: Maury, Fontaine


          
            Monticello Feb. 21. 19.
          
          I thank you, Sir, for the Talavera wheat you have been so kind as to send me, which has been safely recieved. the torpidity of age having detached me from all pursuits of that kind, I have put it into the hands of my son in law Colo Randolph, and of my grandson, our best farmers in this neighborhood who will give it a fair & skilful trial. I am always rejoiced to learn the health and wellf welfare of my old friend & class-mate James Maury, and shall be happy to see his son here, and to prove by any attentions I can shew him the great respect and attachment I have for the father. be so kind as with my thanks for the wheat, to accept for yourself the assurance of my great esteem & respect
          Th: Jefferson
        